Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 1 of 33




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                       FORT LAUDERDALE DIVISION

                                                     CASE NO.: ____


      MARKEL AMERICAN INSURANCE COMPANY
                                          Plaintiff,
                                        vs.
      A1C HOLDINGS, LLC, JAMES LETKO,
      STEVEN KING, and KATHERINE PETERSON,
                                          Defendants.            /


                                COMPLAINT FOR DECLARATORY RELIEF

             Plaintiff, Markel American Insurance Company (“Plaintiff” or “MAIC”), by and through

  its attorneys, TRESSLER, LLP and MORAN KIDD, P.A., respectfully alleges and sets forth as

  follows:


                                                   NATURE OF ACTION

             1.       This is an action for declaratory relief pursuant to Rule 57 of the Federal Rules of

  Civil Procedure, 28 U.S.C. §§ 2201 and 2202, and Chapter 86 of the Florida Statutes.

             2.       Plaintiff seeks a declaration that Plaintiff owes no insurance coverage obligations

  to Defendants A1C Holdings ( “A1C Holdings”), James Letko, Steven King, and Katherine

  Peterson (collectively referred to herein as the “Defendants”), under For Profit Management

  Liability Policy No. ML823205 (the “Policy”) for the period March 25, 2017 to April 11, 2018

  (the “Policy Period”) 1, in connection with a September 26, 2019 indictment in the United States

  District Court of the Eastern District of Michigan (“Indictment”).



  1
      Bolded terms are as defined in the Policy.
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 2 of 33




                                                INTRODUCTION

          3.       Upon information and belief, A1C Holdings and/or Subsidiaries of A1C

  Holdings participated in the Medicare Part D Program 2 as drug plan sponsors and were parties to

  provider agreements (directly or indirectly) with one of more PBMs.

          4.       During the period May 2017 to September 2019, A1C Holdings provided notice

  to MAIC under the Policy of matters involving various Insureds’ alleged involvement in

  pharmaceutical services and the Medicare Part D Program. Specifically, in May 2017, A1C

  Holdings provided notice to MAIC under the Policy of search and seizure warrants issued on

  May 2, 2017 and May 3, 3017, by federal judges sitting in the U.S. District Court for the Eastern

  District of Michigan and the Southern District of Florida to search and seize property from All

  American Medical Pharmacy (“AAMP”) and All American Medical Supplies (“AAMS) (the

  “Search and Seizure Warrants”). Upon information and belief, AAMP and AAMS are

  Subsidiaries of A1C Holdings and thus Insureds as defined in the Policy. An affidavit in

  support of the Search and Seizure Warrants alleged, among other things, that certain

  Subsidiaries of A1C Holdings engaged in multiple mechanisms to defraud the Medicare Part D

  Program. In October 2017, A1C Holdings also provided notice of a civil forfeiture complaint

  filed on September 29, 2017 in the U.S. District Court for the Eastern District of Michigan to



  2
    Upon information and belief, the Medicare program (“Medicare”) is a federal health care program providing benefits
  to persons who are 65 years of age or older or disabled. Upon information and belief, Medicare was administered by
  the Centers for Medicare and Medicaid Services (“CMS”), a federal agency under the United States Department of
  Health and Human Services and individuals who received benefits under Medicare were referred to as Medicare
  “beneficiaries.” Upon information and belief, the Medicare Part D program is a prescription drug benefit program
  that subsidizes costs of prescriptions drugs and prescription drug insurance premiums for Medicare beneficiaries.
  Upon information and belief, Medicare drug plans are operated by private health care insurance companies, referred
  to as drug plan “sponsors” and Medicare compensates Medicare drug plan sponsors by paying the sponsors a monthly
  fee for each Medicare beneficiary of the sponsor’s plans. Upon information and belief, Pharmacy benefit managers
  (“PBMs”) manage prescription drug benefits provided by Medicare through Medicare drug plan sponsors. Upon
  information and belief, PBMs receive, adjudicate, and pay claims on behalf of the health care benefit programs. Upon
  information and belief, after a pharmacy dispenses a prescription drug to a beneficiary, the pharmacy submits a claim
  to the PBM and the PBM, on behalf of the health care benefit program, reimburses the pharmacy.

                                                                2
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 3 of 33




  seize the bank accounts that were the subject of the seizure warrants (the “Civil Forfeiture

  Complaint”).

             5.      MAIC evaluated the availability of coverage for the Search and Seizure Warrants

  and the Civil Forfeiture Complaint under the Policy. By letter dated November 28, 2017, MAIC

  denied coverage for the Search and Seizure Warrants and Civil Forfeiture Complaint.

  Specifically, MAIC concluded that the Search and Seizure Warrants do not constitute Claims

  under the Policy because they do not identify an Insured Person in the captions and were not

  served upon any Insured Person as an individual against whom a proceeding may be

  commenced. MAIC also denied coverage for the Civil Forfeiture Complaint on the basis that it

  is not a Claim made against the Insured. Specifically, the Civil Forfeiture Complaint named

  various bank accounts as defendants in rem and did not name the Insured or any Insured

  Person as a defendant.

             6.      In October 23, 2017, A1C Holdings provided notice to MAIC under the Policy of

  order summaries issued on September 19, 2017 by the North Carolina Board of Pharmacy

  suspending the pharmacy permits for AAMP, AAMS, Saracare LLC d/b/a All-American

  Medical (“Saracare”) 3 (the “Order Summaries”). MAIC evaluated the availability of coverage

  for the Order Summaries under the Policy. By letter dated May 24, 2018, MAIC denied

  coverage for the Order Summaries on the basis that they do not constitute a Claim under the

  Policy. Specifically, MAIC concluded that the Order Summaries were issued as an “emergency

  action” in the course of an investigation and were not “administrative or regulatory proceeding[s]

  against an Insured commenced by such Insured’s receipt of a notice of charges or similar

  document” or “[a] civil, criminal, administrative or regulatory investigation of an Insured



  3
      Upon information and belief, Saracare is a Subsidiary of A1C Holdings.

                                                                3
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 4 of 33




  Person[.]” Accordingly, MAIC concluded that the Order Summaries do not constitute a Claim

  under the Policy and denied coverage on that basis.

          7.      On December 4, 2018, January 8, 2019, February 12, 2019 and July 11, 2019,

  A1C Holdings provided written notice of target letters issued by the U.S. Department of Justice

  (“USDOJ”) to Steven King, Katherine Peterson, Emanuel Holmes, Leah Moyer, and James

  Letko (the “Target Letters”). MAIC concluded that Steven King, Emanuel Holmes, Katherine

  Peterson, and James Letko qualify as Insured Persons, and accepted the Target Letters as a

  Claim under the Policy. 4 MAIC provided a defense to Steven King, Emanuel Holmes,

  Katherine Peterson, and James Letko in connection with the Target Letters, subject to a

  reservation of rights.

          8.      On September 27, 2019, A1C Holdings provided notice to MAIC under the Policy

  of the Indictment, which indicts the following individuals: (1) James Letko;(2) Steven King; (3)

  Rami Lazeki; (4) Patricia Flannery; and (5) Katherine Peterson (collectively referred to as the

  “Criminal Defendants”). The Indictment charges the Criminal Defendants with Count 1:

  Conspiracy to Commit Health Care Fraud and Wire Fraud, in violation of 18 U.S.C. § 1349, and

  charges Lazeki with Counts 2-6: Health Care Fraud, in violation of 18 U.S.C. §§ 1347 and 2.

  Specifically, the Indictment alleges that the Criminal Defendants submitted false and fraudulent

  claims to Medicare and Medicare drug plan sponsors on behalf of subsidiary pharmacies in an

  amount exceeding $80 million. The Indictment also alleges, among other things, that the

  Criminal Defendants refilled medically unnecessary prescription drugs and diabetic testing

  supplies that were shipped without patient consent, redirected prescriptions without patient




  4
   MAIC did not accept the target letter addressed to Moyer as a Claim on the basis that Moyer is not an Insured
  Person.

                                                            4
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 5 of 33




  consent, and did not collect co-pays from Medicare beneficiaries in order to induce them to

  accept refills of expensive medication and diabetic testing supplies without consent.

          9.       In light of the allegations contained in the Indictment, MAIC evaluated the

  availability of coverage for the Indictment under the Policy. By letter dated November 1, 2019,

  MAIC issued a letter denying coverage for the Indictment on the basis that coverage is excluded

  pursuant to the Policy’s endorsement, titled The Exclusion – Broad Professional Liability

  Endorsement (the “Professional Services Exclusion”). Pursuant to the Professional Services

  Exclusion, coverage is excluded for Claims based upon, arising out of, or in any way involving

  any actual or alleged error, misstatement, misleading statement, act, omission, neglect, or breach

  of duty in connection with the rendering or failure to render any professional services. MAIC

  concluded that the Indictment is based upon and arises out of actual or alleged errors,

  misstatements, misleading statements, acts, omissions, neglect, or breach of duty in connection

  with the rendering or failure to render professional services, including the dispensing of

  medicinal drugs and testing supplies. Accordingly, MAIC denied coverage for the Indictment

  on that basis.

          10.      A1C Holdings has objected to MAIC’s coverage position that coverage for the

  Indictment is excluded under the Policy pursuant to the Professional Services Exclusion. MAIC

  has agreed to continue to defend the Insureds named in the Indictment under a reservation of

  rights, including the right to seek reimbursement of Claim Expenses, pending resolution of this

  coverage dispute.

                                                PARTIES

          11.      Plaintiff is a corporation existing under the laws of the State of Virginia and is a

  citizen of Virginia.



                                                         5
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 6 of 33




            12.   Upon information and belief, A1C Holdings is a limited liability company

  existing under the laws of the State of Delaware, with its principal place of business in the State

  of Florida.

            13.   Upon information and belief, James Letko is a resident of the State of New Jersey.

            14.   Upon information and belief, Steven King is a resident of the State of Florida.

            15.   Upon information and belief, Katherine Peterson is a resident of the State of New

  Jersey.

                                   JURISDICTION AND VENUE

            16.   This Court has subject matter jurisdiction over this matter based on diversity of

  citizenship pursuant to 28 U.S.C. § 1332(a)(1) and 1332(c)(1) because there is complete diversity

  of citizenship between the Plaintiff and the Defendants, and the amount in controversy exceeds

  $75,000, exclusive of interest and costs.

            17.   This Court has personal jurisdiction over A1C Holdings because A1C Holdings is

  a citizen of the State of Florida. Upon information and belief, A1C Holdings is a Delaware

  limited liability company with a principal place of business in the State of Florida. Upon

  information and belief, the members of A1C Holdings are A1C Investco, Inc., which is

  incorporated in Delaware and has a principal place of business in the State of California; and

  B1C, LLC, which is incorporated in the State of Delaware and has a principal place of business

  in the State of New Jersey. Upon information and belief, B1C, LLC’s sole member is Geo

  Signature, Inc., which is incorporated in Seoul, Republic of Korea. Upon information and belief,

  A1C Holdings is a citizen of Delaware, Florida, California, New Jersey, and the Republic of

  Korea pursuant to 28 U.S.C. § 1332(c)(1).




                                                       6
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 7 of 33




          18.     The Court has personal jurisdiction over Steven King, who, upon information and

  belief, was the Chief Compliance Officer (“CCO”) of A1C Holdings, because Steven King is a

  resident and citizen of the State of Florida. Upon information and belief, Steven King also

  operates, conducts, and engages in business in the State of Florida for his personal pecuniary

  benefit or profit.

          19.     The Court has personal jurisdiction over James Letko, who, upon information and

  belief, was the Chief Executive Officer (“CEO”) of A1C Holdings. Upon information and

  belief, James Letko operates, conducts, and engages in business in the State of Florida for his

  personal pecuniary benefit or profit.

          20.     The Court has personal jurisdiction over Katherine Peterson, who, upon

  information and belief was the Operations Supervisor for AAMS. Upon information and belief,

  Katherine Peterson operates, conducts, and engages in business in the State of Florida for her

  personal pecuniary benefit or profit.

          21.     Venue is proper in the United States District Court of the Southern District of

  Florida pursuant to 28 U.S.C. § 1391 because A1C Holdings and King are residents of this

  district.

          22.     Venue is proper in the United States District Court of the Southern District of

  Florida pursuant to 28 U.S.C. § 1391 because a substantial part of the events or omissions giving

  rise to this action occurred in this district.

                            RELEVANT ENTITIES AND INDIVIDUALS

          23.     Upon information and belief, at all relevant times, non-party AAMS was a Florida

  limited liability company and a subsidiary of A1C Holdings.




                                                       7
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 8 of 33




         24.     Upon information and belief, at all relevant times, non-party Great Lakes

  Pharmacy d/b/a All American Medical Pharmacy (“AAMP”) was a Michigan limited liability

  company and a subsidiary of A1C Holdings.

         25.     Upon information and belief, at all relevant times, non-party Heartland Medical,

  LLC (“Heartland”) was a Kansas limited liability company and a subsidiary of A1C Holdings.

         26.     Upon information and belief, at all relevant times, non-party Heart of America,

  LLC (“Heart of America”), was a Missouri limited liability company and a subsidiary of A1C

  Holdings.

         27.     Upon information and belief, at all relevant times, non-party Hudgins Pharmacy

  Inc. (“Hudgins”) was a Virginia corporation and a subsidiary of A1C Holdings.

         28.     Upon information and belief, at all relevant times, non-party Beta Discount

  Pharmacy and Health Services, LLC (“Beta”) was a Georgia limited liability company and a

  subsidiary of A1C Holdings.

         29.     Upon information and belief, at all relevant times, non-party Big Bend Pharmacy,

  LLC (“Big Bend”) was a Tennessee limited liability company and a subsidiary of A1C Holdings.

         30.     Upon information and belief, at all relevant times, non-party HCP Pharmacy, LLC

  d/b/a Steeplechase (“Steeplechase”) was a Texas limited liability company and a subsidiary of

  A1C Holdings.

         31.     Upon information and belief, at all relevant times, non-party Global Healthcare

  Management (“Global Healthcare”) was a New Jersey limited liability company. Upon

  information and belief, at all relevant times, Global Healthcare was not a subsidiary of A1C

  Holdings.




                                                      8
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 9 of 33




         32.     Upon information and belief, at all relevant times, Defendant James Letko was the

  CEO of A1C Holdings.

         33.     Upon information and belief, at all relevant times, Defendant Steven King was the

  CCO of A1C

         34.     Upon information and belief, at all relevant times, Defendant Katherine Peterson

  was the Operations Supervisor for AAMS.

         35.     Upon information and belief, at all relevant times, non-party Rami Lazeki was the

  pharmacist in charge (“PIC”) at AAMP.

         36.     Upon information and belief, at all relevant times, non-party Patricia Flannery

  was an employee of Global Healthcare. Upon information and belief, at all relevant times,

  Flannery was not an employee of A1C Holdings.

                                        THE MAIC POLICY

         37.     MAIC issued the Policy to A1C Holdings on a Claims made basis for the period

  March 25, 2017 to April 11, 2018 (the “Policy Period”). The Policy includes the following

  Coverage Parts: (1) Directors and Officers and Company Liability (Coverage Part A.); and (2)

  and Employment Practices and Third Party Discrimination Liability (Coverage Part B.). A copy

  of the Policy is attached hereto as Exhibit A.

         38.     SECTION V. – REPORTING AND NOTICE, B. DISCOVERY OF

  POTENTIAL CLAIMS, of the Policy (“Discovery of Potential Claim Provision”) and C.

  NOTICE, provides as follows:

                 B. DISCOVERY OF POTENTIAL CLAIMS

                 With respect to any purchased Coverage Part, if during the Policy
                 Period or the Extended Reporting Period, if exercised, the
                 Insured becomes aware of any circumstance that could give rise to
                 a Claim against the Insured and gives written notice of such

                                                      9
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 10 of 33




                  circumstance containing the information listed below to the Insurer
                  during the Policy Period or the Extended Reporting Period, if
                  exercised, then any Claim subsequently arising therefrom shall be
                  deemed for the purpose of this insurance to have been first made on
                  the date on which such written notice is received by the Insurer.

                  It is a condition precedent to the coverage afforded by this
                  SECTION V B. that such written notice to the Insurer contain the
                  following information:

                  1.     A description and date of the Wrongful Act which could be
                         alleged in the potential Claim;
                  2.     The injury or damage which has or may result from such
                         Wrongful Act;
                  3.     The identity of the Insureds who may be the subject of the
                         potential Claim;
                  4.     The identity of potential claimants; and
                  5.     The manner and time in which the Insureds first became
                         aware of such circumstance or Wrongful Act. The Insurer,
                         at its sole option, may investigate such circumstance or
                         Wrongful Act.


                  C. NOTICE

                  Any notice to the Insurer pursuant to this SECTION V shall
                  designate under which Coverage Part(s) the notice is given, and such
                  notice shall not be deemed to be an effective notice under any other
                  Coverage Part(s). Except as otherwise provided in this policy, all
                  notices to the Insurer shall be in writing and given to the Insurer at
                  the applicable address stated in Item 10. of the Declarations. All
                  notices to the Insureds may be given to the Parent Company at the
                  address stated in Item 1. of the Declarations.
  (Ex. A).

          39.     The Insuring Agreement in Section I. of Coverage Part A. of the Policy provides,

  in relevant part:

                  A.     INSURED PERSON LIABILITY COVERAGE
                         The Insurer shall pay on behalf of the Insured Persons all
                         Loss for which the Insured Persons are not indemnified by
                         the Company and which the Insured Persons become

                                                       10
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 11 of 33




                      legally obligated to pay on account of any Claim first made
                      against Insured Persons, individually or otherwise, during
                      the Policy Period or any applicable Extended Reporting
                      Period, if purchased, for a Wrongful Act taking place
                      before or during the Policy Period.

               B.     COMPANY REIMBURSEMENT COVERAGE
                      The Insurer shall pay on behalf of the Company all Loss for
                      which the Company grants indemnification to the Insured
                      Persons, as permitted or required by law, and which the
                      Insured Persons have become legally obligated to pay on
                      account of any Claim first made against Insured Persons,
                      individually or otherwise, during the Policy Period or any
                      applicable Extended Reporting Period, if purchased, for a
                      Wrongful Act taking place before or during the Policy
                      Period.

               C.     COMPANY LIABILITY COVERAGE
                      The Insurer shall pay on behalf of the Company all Loss
                      which the Company becomes legally obligated to pay on
                      account of any Claim first made against the Company
                      during the Policy Period or the Extended Reporting
                      Period, if exercised, for a Wrongful Act taking place before
                      or during the Policy Period.
  (Ex. A).

         40.   Section II – DEFINITIONS, C. of the Policy’s General Terms and Conditions

  defines Claim Expenses to mean:

               [R]easonable and necessary fees, costs and expenses incurred by:
               1.     The Insurer, if duty to defend coverage has been purchased
                      for the applicable Coverage Part;
               2.     The Insureds, if duty to defend coverage has not been
                      purchased for the applicable Coverage Part;
               In the defense or appeal of that portion of any Claim for which
               coverage is afforded under this policy, including without limitation
               court costs, costs of bonds to release attachments and similar bonds,
               but without any obligation of the Insurer to apply for or furnish any
               such bonds; provided, however, that Claim Expenses shall not
               include salary, wages, overhead, benefit expenses or charges of any
               kind associated with Insured Persons or the Insurer.


                                                    11
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 12 of 33




  (Ex. A).


         41.   Section III – DEFINITIONS, B. of Coverage Part A defines Claim as follows:

               1.     A written demand against an Insured for monetary damages
                      or non-monetary relief, including a written demand that an
                      Insured toll or waive a statute of limitations, commenced by
                      such Insured’s receipt of such written demand;

               2.     A civil proceeding against an Insured commenced by the
                      service of a complaint or similar pleading upon such
                      Insured;

               3.     A criminal proceeding against an Insured commenced by
                      such Insured’s receipt of an indictment, information or
                      similar document;

               4.     An administrative or regulatory proceeding against an
                      Insured commenced by such Insured’s receipt of a notice
                      of charges or similar document;

               5.     A civil, criminal, administrative or regulatory investigation
                      of an Insured Person commenced by the service upon or
                      other receipt by such Insured Person of a target letter or
                      other written notice from the investigating authority
                      identifying by name such Insured Person as an individual
                      against whom a proceeding may be commenced;

               6.     An official request for the Extradition of an Insured
                      Person or the execution of a warrant for the arrest of an
                      Insured Person where such execution is an element of
                      Extradition, commenced by such receipt of such Insured
                      Person’s request or warrant; or

               7.     An arbitration, mediation or other alternative dispute
                      resolution proceeding against an Insured commenced by
                      such Insured’s receipt of a demand for such a proceeding;

               For a Wrongful Act, including any appeal therefrom.

               8.     Solely with respect to INSURING AGREEMENTS A. and
                      subject to SECTION II D., Claim also means any request,
                      demand or subpoena by a regulatory, administrative,
                      governmental or similar authority to interview or depose an
                      Insured Person, or to produce documents by an Insured


                                                   12
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 13 of 33




                        Person, in his or her capacity as such commenced by such
                        receipt of such a request, demand or subpoena; or

                9.      Solely with respect to INSURING AGREEMENTS D.,
                        Claim only means a Securityholder Derivative Demand.
  (Ex. A).

         42.    Section III – DEFINITIONS, N. of Coverage Part A. of the Policy defines

  Wrongful Act to mean:

                1.      Any actual or alleged error, misstatement, misleading
                        statement, act, omission, neglect, or breach of duty by any
                        Insured Person in their capacity as such or in an Outside
                        Position, or with respect to Insuring Agreement C, by the
                        Company; or
                2.      Any matter claimed against any Insured Person solely by
                        reason of their serving in such capacity or in an Outside
                        Position.
  (Ex. A).
         43.    Section III – DEFINITIONS, G. of Coverage Part A. of the Policy defines

  Insured, whether in the singular or plural, to mean: “the Insured Persons and, solely with

  respect to INSURING AGREEMENTS B., INSURING AGREEMENTS C. AND INSURING

  AGREEMENTS D., the Company.” (Ex. A).

         44.    Section III – DEFINITIONS, F. of Coverage Part A. of the Policy defines

  Insured Person, whether in the singular or plural, to mean:

                1.      Any natural person who was, now is or shall during the
                        Policy Period become a duly elected or appointed director,
                        trustee, governor, Manager, officer, advisory director, or
                        member of a duly constituted committee or board of the
                        Company or their functional equivalent;
                2.      Any natural person not described in Item 1. above who was,
                        now is or shall during the Policy Period become an
                        Employee of the Company; and
                3.      Any natural person described in Item 1. above while serving
                        in an Outside Position;


                                                    13
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 14 of 33




                Provided that an Employee described in Item 2. above shall not be
                considered an Insured Person for purposes of SECTION II B.,
                OUTSIDE POSITION COVERAGE, of this Coverage Part and
                EXCLUSIONS C. or D. in SECTION IV of this Coverage Part.
  (Ex. A).
         45.    Section II – DEFINITIONS, D. of the Policy’s General Terms and Conditions

  provides defines Company to mean, collectively:

                [T]he Parent Company and its Subsidiaries, including any such
                organization as a debtor in possession under United States
                bankruptcy law or an equivalent status under the law of any other
                country.
  (Ex. A).
         46.    Section II – DEFINITIONS, G. of the Policy’s General Terms and Conditions

  defines Employee to mean:

                1.     Any natural person in the regular service of the Company in
                       the ordinary course of the Company’s business and whom
                       the Company compensates by salary, wages and/or
                       commissions and has the right to govern and direct in the
                       performance of such service, including any such natural
                       person who is a leased, temporary, parttime or seasonal
                       employee or intern of the Company;
                2.     Any natural person independent contractor who is treated
                       under applicable law as an employee of the Company;
                3.     Any Volunteer of the Company; and
                4.     Solely with respect to the coverage afforded under the
                       EMPLOYMENT PRACTICES AND THIRD PARTY
                       DISCRIMINATION LIABILITY COVERAGE PART,
                       provided such Coverage Part is purchased and attached to
                       this policy, any applicant for employment with the
                       Company.
  (Ex. A).
         47.    Section II – DEFINITIONS, I. of the Policy’s General Terms and Conditions

  defines Executive Officer to mean “with respect to any Company, any natural person who was,

  now is or shall during the Policy Period become such Company’s president, chief executive

                                                    14
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 15 of 33




  officer, chief operating officer, chief financial officer or in-house general counsel or the

  functional equivalent of any of the foregoing positions.” (Ex. A).

         48.     Section II – DEFINITIONS, T. of the Policy’s General Terms and Conditions

  defines Parent Company to mean “the organization stated in Item 1. of the Declarations” of the

  Policy. (Ex. A).

         49.     Section II – DEFINITIONS, R. of the Policy’s General Terms and Conditions

  defines Manager to mean “with respect to any Company that is a limited liability company, any

  natural person who was, now is or shall during the Policy Period become such Company's

  manager, managing member, member of the board of managers or equivalent executive.” (Ex.

  A).

         50.     Section II – DEFINITIONS, CC. of the Policy’s General Terms and Conditions

  defines Subsidiary to mean:

                 1.      Any organization in which more than fifty percent (50%) of
                         the outstanding securities or voting rights representing the
                         present right to vote for the election of directors or
                         equivalent position is owned, in any combination, by one or
                         more other Company(ies);
                 2.      Any organization in which one or more other
                         Company(ies), in any combination, have the right, pursuant
                         to a written contract with or the by-laws, charter, operating
                         agreement or similar document of such organization, to elect
                         or appoint a majority of the directors or equivalent position
                         of such organization;
                 3.      Any foundation, charitable trust or political action
                         committee controlled or exclusively sponsored by one or
                         more other Company(ies); and
                 4.      Any organization operated as a joint venture in which, on or
                         prior to the inception date stated in Item 2. of the
                         Declarations, the Parent Company owns, directly or
                         through one or more Subsidiaries, exactly fifty percent
                         (50%) of the organization’s outstanding securities and
                         voting rights and, under a written agreement with the

                                                       15
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 16 of 33




                         organization’s remaining owners, has sole control of
                         organizations management and operations.
  (Ex. A).
         51.     The Policy’s endorsement, titled The Exclusion – Broad Professional Liability

  Endorsement (the “Professional Services Exclusion”) modifies Coverage Parts A. and B. of the

  Policy and provides as follows:

                 1.      With respect to the above marked Coverage Part(s),
                         SECTION – EXCLUSIONS is amended by the addition of
                         the following exclusion:
                         The Insurer shall not be liable to pay any Loss on account
                         of, and shall not be obligated to defend, any Claim based
                         upon, arising out of, or in any way involving any involving
                         any actual or alleged error, misstatement, misleading
                         statement, act, omission, neglect, or breach of duty in
                         connection with the rendering or failure to render any
                         professional services.
                         This exclusion shall not apply to any Insured Person
                         against whom a Claim is made alleging such Insured
                         Person failed to supervise the rendering of or failure to
                         render any professional services excluded above. However,
                         the Insurer’s liability for Loss for such covered Claim shall
                         be limited to Loss arising from the failure to supervise the
                         rendering of or failure to render professional services only.
                 3.      DIRECTORS AND OFFICERS LIABILITY COVERAGE
                         PART SECTION – EXCLUSIONS L.4. is deleted.
  (Ex. A).
         52.     Section IV – EXCLUSIONS, I. of Coverage Part A. of the Policy (“Exclusion

  I.”) provides that the Insurer shall not be liable under this Coverage Part to pay any Loss on

  account of, and shall not be obligated to defend, any Claim made against any Insured:

                 Based upon, arising out of or in any way involving any deliberately
                 fraudulent act or omission or any willful violation of any statute or
                 regulation committed by such Insured, if a final and non-appealable
                 adjudication adverse to such Insured in any proceeding not brought
                 by the Insurer establishes such a deliberately fraudulent act or
                 omission or willful violation[.]

                                                      16
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 17 of 33




  (Ex. A).
          53.      Section IV – EXCLUSIONS, J. of Coverage Part A. of the Policy (“Exclusion

  J.”) provides that the Insurer shall not be liable under this Coverage Part to pay any Loss on

  account of, and shall not be obligated to defend, any Claim made against any Insured:

                   Based upon, arising out of or in any way involving such Insured
                   Person gaining any profit, remuneration or financial advantage to
                   which such Insured was not legally entitled, if (i) a final and non-
                   appealable adjudication adverse to such Insured in any proceeding
                   not brought by the Insurer establishes such Insured in fact gained
                   any such profit, remuneration or advantage, or (ii) such Insured
                   agrees to repay to the Company such profit, remuneration or
                   financial advantage[.]
  (Ex. A).
          54.      Section IV – EXCLUSIONS, L.6. of Coverage Part A. of the Policy provides

  that, solely with respect to Insuring Agreement C., the Insurer shall not be liable under this

  Coverage Part to pay any Loss on account of, and shall not be obligated to defend, any Claim

  made against any Insured:

                   Based upon, arising out of or in any way involving the actual or
                   alleged malfunction, defect or failure of any goods or products
                   manufactured, distributed, sold, installed, marketed, developed or
                   processed by the Company; provided this exclusion shall not apply
                   to any Claim by one or more securityholders of the Company in
                   their capacity as such[.]
  (Ex. A).
                                    RELEVANT BACKGROUND

     I.         The Search and Seizure Warrants

          55.      On May 2, 2017 and May 3, 2017, federal judges sitting in the U.S. District Court

  for the Eastern District of Michigan and the Southern District of Florida, authorized federal

  agents to search and seize property and bank accounts from/owned by AAMP and AAMS, and

  other possible subsidiaries of A1C Holdings (the “Search and Seizure Warrants”).


                                                       17
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 18 of 33




            56.   An affidavit in support of the application for the seizure warrants was completed

  by Andrew F. Crump, Special Agent for the F.B.I. (the “Crump Affidavit”). The Crump

  Affidavit alleges that AAMP engaged in multiple mechanisms to defraud Medicare Part D and

  alleges that AAMP: (1) used a related business entity to solicit non-client Medicare beneficiaries

  to use high reimbursement drugs, such as lidocaine; (2) sent medication, namely lidocaine, to

  beneficiaries without their permission and dispensed medically unnecessary medication without

  valid prescriptions; and (3) fraudulently used physicians’ national provider numbers (“NPI”) to

  facilitate their Medicare claims. Mr. Crump alleges that Medicare paid AAMP approximately

  $49.2 million and that certain bank accounts were used in connection with money laundering and

  are thus subject to civil forfeiture.

            57.   On May 30, 2017, A1C Holdings provided MAIC with written notice of the

  Search and Seizure Warrants.

            58.   On May 30, 2017, MAIC acknowledged receipt of the Search and Seizure

  Warrants as “notice of a potential claim.”

            59.   In or around September 2017, A1C Holdings’ counsel contacted MAIC to inquire

  whether coverage could be available for the Search and Seizure Warrants as a Claim under the

  Policy.

            60.   In or around September 2017, MAIC communicated to A1C Holdings’ counsel

  that the Search and Seizure Warrants do not constitute a Claim under the Policy and that MAIC

  accepted the Search and Seizure Warrants as notice of a potential Claim.

            61.   In response, by letter dated October 17, 2017, from A1C Holdings’ counsel to

  MAIC’s counsel, the Insureds stated that they believed that the Search and Seizure Warrants




                                                      18
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 19 of 33




  reflect an ongoing criminal investigation and are sufficient to satisfy the definition of a covered

  Claim under the Policy.

           62.      By letter dated November 28, 2017, MAIC issued a letter denying coverage for

  the Search and Seizure Warrants and the Civil Forfeiture Complaint, discussed below, on the

  basis that the Search and Seizure Warrants and the Civil Forfeiture Complaint do no constitute

  Claims under the Policy.

           63.      With respect to the Search and Seizure Warrants, MAIC concluded that the

  Search and Seizure Warrants do not constitute a Claim under Section III.N.5 of Coverage Part

  A. of the Policy. Specifically, the captions of the Search and Seizure Warrants do not identify an

  Insured Person and the Search and Seizure Warrants were not served upon James Letko, Jeffrey

  Kolmer, Steven King, or any other Insured Person as an individual against whom a proceeding

  may be commenced.

           64.      MAIC reserved all rights, remedies, and defenses under the Policy and applicable

  law in the November 28, 2017 letter.

           65.      MAIC accepted the Search and Seizure Warrants as written notice of

  “circumstances that could give rise to a Claim against the Insured” in accordance with the

  Discovery of Potential Claim Provision in the Policy. (Ex. A).

     II.         The Civil Forfeiture Complaint

           66.      On September 29, 2017, a civil forfeiture complaint was filed in the U.S. District

  Court for the Eastern District of Michigan, Southern Division, styled United States of America v.

  Forty-Eight Thousand Seven Hundred Forty-Five Dollars and Thirty-Six Cents ($48,745.36) in

  U.S. Currency from Signature Bank Account #XXXXXX3157, Four Hundred Twenty-One

  Thousand Two Hundred Fifty-Nine Dollars and Twenty-Six Cents ($421,259.26) in U.S.



                                                        19
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 20 of 33




  Currency from Signature Bank Account #XXXXXX6003, Nineteen Thousand One Hundred

  Eighty-Four Dollars and Ninety-Five Cents ($19,184.95) in U.S. Currency from TD Bank

  Account #XXXXXX8319, Ninety-Seven Thousand Five Hundred Thirty-Nine Dollars and Three

  Cents ($97,539.03) in U.S. Currency from Signature Bank Account #XXXXXX3045, One

  Hundred Sixty-Five Thousand Nine Hundred Sixteen Dollars and Ninety-Five Cents

  ($165,916.95) in U.S. Currency from TD Bank Account #XXXXXX9424, One Hundred Twenty-

  Five Thousand Eighty Hundred Sixty-Five Dollars and Seven Cents ($125,865.07) in U.S.

  Currency from Signature Bank Account #XXXXXX6011, Seven Hundred Thirteen Dollars and

  Seventy-Five Cents ($713.75) in U.S. Currency from TD Bank Account #XXXXXX8327, Thirteen

  Thousand Four Hundred Seventy-Nine Dollars and Seven Cents ($13,479.07) in U.S. Currency

  from TD Bank Account #XXXXXX7357, Three Hundred Seventy-Eight Thousand Five Hundred

  Fifty-Four Dollars and Sixty-Five Cents ($378,554.65) in U.S. Currency from TD Bank Account

  #XXXXXX7349, Twenty-Four Thousand Six Hundred Sixty-Eight Dollars and Four Cents

  ($24,668.04) in U.S. Currency from Signature Bank Account #XXXXXX5147 (the “Civil

  Forfeiture Complaint”).

         67.     The Civil Forfeiture Complaint alleges that the defendants in rem constitute the

  proceeds of health care fraud and were subsequently involved in money laundering. The Civil

  Forfeiture Complaint alleges that James Letko and co-conspirators Jon Letko, Edward Letko,

  Steven King, Jeffrey Kolmer, and others, doing business as AAMP and affiliated entities,

  engaged in healthcare fraud and derived millions of dollars in proceeds from that illegal

  activity. Specifically, AAMP: (1) used a related business entity to solicit non-client Medicare

  beneficiaries to use high reimbursement drugs, such as lidocaine; (2) sent medication, namely

  lidocaine, to beneficiaries without their permission and dispensed medically unnecessary



                                                     20
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 21 of 33




  medication without valid prescriptions; and (3) fraudulently used physicians’ NPI to facilitate

  their Medicare claims.

            68.      On October 3, 2017, A1C Holdings provided MAIC with written notice of the

  Civil Forfeiture Complaint.

            69.     By letter dated November 28, 2017, MAIC issued a letter denying coverage for

  the Search and Seizure Warrants and the Civil Forfeiture Complaint on the basis that the Search

  and Seizure Warrants and the Civil Forfeiture Complaint do no constitute Claims under the

  Policy.

            70.     With respect to the Civil Forfeiture Complaint, MAIC concluded that the Civil

  Forfeiture Complaint is not a Claim made against the Company pursuant to Section I. of

  Coverage Part A. of the Policy. Specifically, the Civil Forfeiture Complaint does not name the

  Insured or Insured Persons as defendants but names various bank accounts as defendants in

  rem. The bank accounts do not qualify as Insureds, as that term is defined in the Policy.

  Accordingly, MAIC concluded that the Civil Forfeiture Complaint is not a Claim first made

  against the Insured.

            71.     MAIC reserved all rights, remedies, and defenses under the Policy and applicable

  law in the November 28, 2017 letter.

     III.         The Order Summaries

            72.     On September 19, 2017, the North Carolina Board of Pharmacy issued order

  summaries suspending the pharmacy permits for AAMP, AAMS, and Saracare LLC d/b/a All-

  American Medical (“Saracare”) (collectively referred to as the “Order Summaries”).

            73.     The Order Summaries ordered that AAMP immediately cease any practice of

  pharmacy in North Carolina pending issuance of a “Final Agency Decision.”



                                                       21
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 22 of 33




           74.      The Order Summaries ordered that Saracare and AAMS immediately cease

  supplying devices and medical equipment in North Carolina pending issuance of a Final Agency

  Decision.

           75.      On October 23, 2017, the Insured provided MAIC with written notice of the

  Order Summaries.

           76.      By letter dated May 24, 2018, MAIC denied coverage for the Order Summaries

  on the basis that the Order Summaries neither constitute a Claim under Section III.N.4 of

  Coverage Part A. nor Section III.N.5 of Coverage Part A. of the Policy.

           77.      With respect to Section III.N.4. of the Policy, MAIC concluded that the Order

  Summaries were issued as an “emergency action” in the course of an investigation and are not

  “administrative or regulatory proceeding[s] against an Insured commenced by such Insured’s

  receipt of a notice of charges or similar document.”

           78.      With respect to Section III.N.5 f the Policy, MAIC concluded that the Order

  Summaries do not constitute a “civil, criminal, administrative or regulatory investigation of an

  Insured Person” because the Order Summaries do not identity any Insured Person and the

  Order Summaries were not served upon an Insured Person as an individual against whom a

  proceeding may be commenced.

           79.      MAIC reserved all rights, remedies, and defenses under the Policy and applicable

  law in the May 24, 2018 letter, including the right to deny coverage pursuant to the Professional

  Services Exclusion.

     IV.         The Target Letters

           80.      On December 4, 2018, A1C Holdings provided written notice of a target letter

  issued by the USDOJ to Steven King.



                                                       22
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 23 of 33




          81.      On January 8, 2019, A1C Holdings provided written notice of target letters issued

  by the USDOJ to Katherine Peterson and Emanuel Holmes.

          82.      On February 12, 2019, A1C Holdings provided written notice of a target letter

  issued by the USDOJ to Leah Moyer.

          83.      On July 11, 2019, A1C Holdings provided written notice of a target letter issued

  by the USDOJ to James Letko.

          84.      MAIC concluded that Steven King, Emanuel Holmes, Katherine Peterson, and

  James Letko qualify as Insured Persons, as that term is defined in the Policy, and accepted the

  Target Letters as a Claim under the Policy. MAIC provided a defense to Steven King, Emanuel

  Holmes, Katherine Peterson, and James Letko in connection with the Target Letters, subject to a

  reservation of rights.

          85.      MAIC did not accept the target letter addressed to Leah Moyer as a Claim on the

  basis that Leah Moyer is not an Insured Person. Specifically, upon information and belief,

  Leah Moyer was an employee of Global Healthcare – which is not a Subsidiary of A1C

  Holdings.

     V.         The Indictment

          86.      On September 26, 2019, a grand jury in the U.S. District Court of the Eastern

  District of Michigan, Southern Division, indicted the following individuals (the “Indictment”):

  (1) James Letko; (2) Steven King; (3) Rami Lazeki; (4) Patricia Flannery; and (5) Katherine

  Peterson (collectively referred to herein as the “Criminal Defendants”). The Indictment charges

  all Criminal Defendants with Count 1: Conspiracy to Commit Health Care Fraud and Wire

  Fraud, in violation of 18 U.S.C. § 1349, and charges Rami Lazeki with Counts 2-6: Health Care




                                                       23
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 24 of 33




  Fraud, in violation of 18 U.S.C. §§ 1347 and 2. A copy of the Indictment is attached herein as

  Exhibit B.

         87.     With respect to Count 1, the Indictment alleges, among other things, that in or

  around the end of 2013 and continuing through to 2018, the Criminal Defendants willfully and

  knowingly conspired to execute a scheme to defraud health care benefit programs, specifically

  the Medicare Part D Program. Specifically, the Criminal Defendants allegedly submitted false

  and fraudulent claims to Medicare and Medicare drug plan sponsors on behalf of the following

  pharmacies: (1) AAMP; (2) Heartland; (3) Heart of America; (4) Hudgins; (5) Beta; (6) Big

  Bend; and (7) Steeplechase (collectively referred to as the “A1C Pharmacies”). (Ex B.)

         88.     The Indictment also alleges, among other things, that the Criminal Defendants:

  (1) knowingly and willfully executed a scheme to defraud Medicare and Medicare drug plan

  sponsors by means of, among other things, “materially false and fraudulent pretenses…in

  connection with the delivery of and payment for health care benefits, items and service[.]” (See

  Ex B., Indictment, ¶ 25(a)); (2) refilled medically unnecessary prescription drugs and diabetic

  testing supplies that were shipped without patient consent. Id. at ¶ 35; (3) redirected prescriptions

  without patient consent Id. at ¶ 36; and (4) did not collect co-pays from Medicare beneficiaries in

  order to induce them to accept refills of expensive medication and diabetic testing supplies

  without consent Id. at ¶ 37.

         89.     With respect to Counts 2-6, the Indictment alleges, among other things, that Rami

  Lazeki did knowingly and willfully execute and attempt to execute a scheme to defraud a health

  care benefit program by submitting or causing the submission of false and fraudulent claims to

  the Medicare Program and Medicare drug plan sponsors for prescription medications and

  diabetic testing supplies that were not medically necessary. (Ex. B).



                                                       24
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 25 of 33




         90.     The Indictment also sets forth criminal forfeiture of certain property and seeks a

  forfeiture money judgment from the Criminal Defendants for a sum of money representing the

  total amount of proceeds obtained in violation of Section 18 U.S.C. §§ 1347 and 1349. (Ex. B).

         91.     On September 27, 2019, A1C Holdings provided MAIC with written notice of the

  Indictment.

         92.     In or around September and October 2019, MAIC informed A1C Holdings’

  counsel that in light of the allegations in the Indictment, MAIC is evaluating coverage for the

  Indictment under the Policy. Specifically, MAIC informed A1C Holdings’ counsel that coverage

  may be excluded pursuant to the Professional Services Exclusion.

         93.     In or around September and October 2019, MAIC informed counsel for the

  Insured Persons that given the allegations in the Indictment, MAIC is evaluating the availability

  of coverage for the Indictment under the Policy.

         94.     On or about October 29, 2019, MAIC’s counsel communicated to A1C Holdings’

  counsel that MAIC will be issuing a letter denying coverage for the Indictment pursuant to,

  among other things, the Professional Services Exclusion.

         95.     In response, by letter dated October 30, 2019, from A1C Holdings’ counsel to

  MAIC’s counsel, the Insureds objected to MAIC’s position that coverage for the Indictment is

  excluded pursuant to the Professional Services Exclusion.

         96.     By letter dated November 1, 2019, MAIC issued a letter denying coverage for the

  Indictment on the basis that it is excluded pursuant to the Professional Services Exclusion.

         97.     MAIC concluded that the Indictment is based upon and arises out of actual or

  alleged errors, misstatements, misleading statements, acts, omissions, neglect, or breach of duty




                                                      25
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 26 of 33




  in connection with the rendering or failure to render professional services, including the

  dispensing of medicinal drugs and testing supplies.

            98.    In MAIC’s November 1, 2019 letter, MAIC stated that it will continue to defend

  the Insureds named in the Indictment under a reservation of rights pending resolution of the

  coverage dispute.

            99.    In MAIC’s November 1, 2019 letter, MAIC stated that MAIC’s funding of Claim

  Expenses is subject to the reservation of rights and the right to withdraw its defense and seek

  reimbursement from the Insureds the full amount of Claim Expenses funded by MAIC in the

  event MAIC obtains a determination from a court of competent jurisdiction that the Policy

  provides no coverage for this matter.

                           RQUEST FOR DECLARATORY JUDGMENT

            100.   In this action, MAIC seeks a declaration that it has no duty to defend and no duty

  to indemnify the Defendants in connection with the Indictment based upon: (1) the Professional

  Services Exclusion; (2) Exclusion I.; and (3) Exclusion J.

            101.   In this action, MAIC seeks reimbursement from each of the Defendants of the full

  amount of Claim Expenses funded by MAIC in connection with the Indictment.

                             COUNT I – DECLARATORY JUDGMENT
                                (Professional Services Exclusion)

            102.   MAIC repeats and realleges Paragraphs 1 through 101 above as if fully set forth

  herein.

            103.   Pursuant to the Professional Services Exclusion, MAIC shall not be liable to pay

  any Loss on account of, and shall not be obligated to defend, any Claim based upon, arising out

  of, or in any way involving “any actual or alleged error, misstatement, misleading statement, act,




                                                        26
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 27 of 33




  omission, neglect, or breach of duty in connection with the rendering or failure to render any

  professional services.” (Ex. A).

            104.   The allegations in the Indictment are based upon, arise out of, and/or involve

  actual or alleged errors, misstatements, misleading statements, acts, omissions, neglect, or breach

  of duty in connection with the rendering or failure to render any professional services.

            105.   The allegations in the Indictment are based upon and arise out of professional

  services because the Indictment flows from and has a connection with the defendants and related

  pharmacists/pharmacies dispensing medicinal drugs and testing supplies to Medicare beneficiary

  patients.

            106.   Based on the foregoing, there is no coverage for the Indictment pursuant to

  Professional Services Exclusion.

            107.   MAIC therefore has no duty to defend or indemnify the Defendants and/or any

  other Insured Persons in connection with the Indictment.

                            COUNT II – DECLARATORY JUDGMENT
                                         (Exclusion I.)

            108.   MAIC repeats and realleges Paragraphs 1 through 101 above as if fully set forth

  herein.

            109.   Pursuant to Exclusion I. in the Policy, MAIC shall not be liable to pay any Loss

  on account of, and shall not be obligated to defend, any Claim based upon, arising out of, or in

  any way involving any involving “any deliberately fraudulent act or omission or any willful

  violation of any statute or regulation committed by such Insured, if a final and non-appealable

  adjudication adverse to such Insured in any proceeding not brought by the Insurer establishes

  such a deliberately fraudulent act or omission or willful violation[.]” (Ex. A).




                                                       27
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 28 of 33




         110.    Count 1 in the Indictment charges Insured Persons with Conspiracy to Commit

  Health Care Fraud and Wire Fraud, in violation of 18 U.S.C. § 1349.

         111.    Count 2-6 in the Indictment charges an Insured Person with Health Care Fraud,

  in violation of 18 U.S.C. §§ 1347.

         112.    The Indictment alleges, among other things, that Insured Persons submitted false

  and fraudulent claims to Medicare and Medicare drug plan sponsors on behalf of A1C

  Pharmacies.

         113.    Based on the foregoing, the allegations in the Indictment are based upon, arise out

  of, and/or involve deliberate fraudulent acts or omissions or willful violations of any statute or

  regulation committed by the Insured.

         114.    Because the allegations in the Indictment are based upon, arise out of, and/or

  involve deliberate fraudulent acts or omissions or willful violations of any statute or regulation

  committed by the Insured, Exclusion I. operates to exclude coverage for the Indictment if a final

  and non-appealable adjudication adverse to such Insured in the Indictment or in any proceeding

  not brought by the Insurer establishes such deliberately fraudulent act or omission or willful

  violation.

         115.    In the event Exclusion I. is triggered by a final and non-appealable adjudication

  adverse to such Insured in the Indictment or by any proceeding not brought by the Insurer

  establishing such deliberately fraudulent act or omission or willful violation, MAIC will have no

  duty to defend or indemnify the Defendants and/or any other Insured Persons in connection

  with the Indictment.




                                                       28
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 29 of 33




                            COUNT III – DECLARATORY JUDGMENT
                                         (Exclusion J.)

            116.   MAIC repeats and realleges Paragraphs 1 through 101 above as if fully set forth

  herein.

            117.   Pursuant to Exclusion J. in the Policy, MAIC shall not be liable to pay any Loss

  on account of, and shall not be obligated to defend, any Claim based upon, arising out of, or in

  any way involving any involving an Insured Person “gaining any profit, remuneration or

  financial advantage to which such Insured was not legally entitled, if: (i) a final and non-

  appealable adjudication adverse to such Insured in any proceeding not brought by the Insurer

  establishes such Insured in fact gained any such profit, remuneration or advantage; or (ii) such

  Insured agrees to repay the Company such profit, remuneration or financial advantage.” (Ex.

  A).

            118.   The Indictment alleges that one of the purposes of conspiracy to commit heath

  care fraud was to unlawfully enrich themselves and others by, among other things, diverting

  fraud proceeds for the personal use and benefit of the defendant and others.

            119.   The Indictment alleges that the defendants and others submitted, and caused the

  submission of, false and fraudulent claims to Medicare and Medicare drug plan sponsors, via

  interstate wires, and on behalf of the A1C Pharmacies, in amount exceeding $80 million. (Ex. A,

  Compl. ¶ 38).

            120.   The Indictment alleges that upon conviction of a violation alleged in the

  Indictment, the defendants shall forfeit to the United States any property, real or personal, that

  constitutes or is derived, directly or indirectly, from proceeds and/or gross proceeds traceable to

  the commission of such violations, pursuant to 18 U.S.C. § 982(a)(7) and 18 U.S.C. §

  981(a)(1)(C), as incorporated by 28 U.S.C. § 2461. (Ex. A, Compl. ¶ 45).

                                                       29
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 30 of 33




         121.    The Indictment seeks a forfeiture money judgment from the defendants for a sum

  of money representing the total amount of proceeds obtained in violation of Section 18 U.S.C. §§

  1347 and 1349. ((Ex. A, Compl. ¶ 47).

         122.    Based on the foregoing, the allegations in the Indictment are based upon, arise out

  of, and/or involve an Insured Person gaining a profit, remuneration or financial advantage to

  which such Insured was not legally entitled.

         123.    Because the allegations in the Indictment are based upon, arise out of, and/or

  involve an Insured Person gaining a profit, remuneration or financial advantage to which such

  Insured was not legally entitled, Exclusion I. operates to exclude coverage for the Indictment if

  a final and non-appealable adjudication adverse to such Insured in any proceeding not brought

  by the Insurer establishes such Insured in fact gained any such profit, remuneration or

  advantage.

         124.    Because the allegations in the Indictment are based upon, arise out of, and/or

  involve an Insured Person gaining a profit, remuneration or financial advantage to which such

  Insured was not legally entitled, Exclusion I. operates to exclude coverage for the Indictment if

  such Insured agrees to repay the Company such profit, remuneration or financial advantage.

         125.    In the event Exclusion I. is triggered by a final and non-appealable adjudication

  adverse to such Insured in any proceeding not brought by the Insurer establishes such Insured

  in fact gained any such profit, remuneration or advantage or because such Insured agrees to

  repay the Company such profit, remuneration or financial advantage, MAIC will have no duty to

  defend or indemnify the Defendants and/or any other Insured Persons in connection with the

  Indictment.




                                                     30
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 31 of 33




                           COUNT IV – DECLARATORY JUDGMENT
                                      (Reimbursement)

            126.   MAIC repeats and realleges Paragraphs 1 through 101 above as if fully set forth

  herein.

            127.   MAIC is entitled to recoupment and/or reimbursement from each of the

  Defendants of the full amount of Claim Expenses funded by MAIC in defense of the Indictment.

            128.   MAIC funded each of the Defendants’ Claim Expenses in defense of the Target

  Letters issued to Steven King, Emanuel Holmes, Katherine Peterson, and James Letko.

            129.   MAIC funded each of the Defendants Claim Expenses in defense of the

  Indictment, subject to a full reservation of rights, including MAIC’s right to seek recoupment

  from the Defendants of the full amount of Claim Expenses funded by MAIC in connection with

  the Indictment.

            130.   In the event this Court adjudges and declares that MAIC has no duty to defend or

  indemnify the Defendants in connection with the Indictment, MAIC is entitled to recoupment

  and/or reimbursement from each of the Defendants of the full amount of Claim Expenses

  funded by MAIC in connection with the Indictment.




                                                      31
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 32 of 33




        WHEREFORE, MAIC respectfully prays that this Court enter an order:

        a)    Declaring that MAIC has no duty to defend the Defendants in connection with the

              Indictment;

        b)    Declaring that MAIC has no duty to indemnify the Defendants in connection with

              the Indictment;

        c)    Declaring that MAIC is entitled to the reimbursement/recoupment of the full

              amount of Claim Expenses paid on behalf of each of the Defendants in connection

              with the Indictment;

        d)    Awarding judgment in the amount paid by MAIC on behalf of the Defendants in

              defense of the Indictment as damages for Claim Expenses, including interest, fees,

              and such other and further amount the Court deems just and proper;

        e)    Awarding costs, disbursements, and attorneys’ fees; and

        f)    For such other and further relief as the Court deems just and proper.

  Dated: New York, New York
         November 25, 2019
                                                           Respectfully Submitted,

                                                           MORAN KIDD LYONS JOHNSON
                                                           GARCIA, PA

                                                           By: /s/Christopher R. Parkinson
                                                           Christopher R. Parkinson, Esq.
                                                           Florida Bar No. 112114
                                                           111 North Orange Avenue, Suite 900
                                                           Post Office Box 472
                                                           Orlando, Florida 32802
                                                           407-841-4141 (telephone)
                                                           407-841-4148 (facsimile)
                                                           cparkinson@morankidd.com
                                                           eservice@morankidd.com
                                                           Local Counsel for Plaintiff


                                                  32
Case 0:19-cv-62924-AHS Document 1 Entered on FLSD Docket 11/26/2019 Page 33 of 33




                                                 Markel American Insurance
                                                 Company




                                                 TRESSLER LLP
                                                 Michael Delhagen, Esq.
                                                 Kiera Fitzpatrick, Esq.
                                                 One Penn Plaza, Suite 4701
                                                 New York, New York 10119
                                                 Tel: (646) 833-0900
                                                 mdelhagen@tresslerllp.com
                                                 kfitzpatrick@tresslerllp.com
                                                 Pro Hac Vice Admission Pending
                                                 Attorneys for Plaintiff
                                                 Markel American Insurance
                                                 Company




                                          33
